Case 8:18-cv-01532-MSS-AEP Document 18 Filed 11/07/18 Page 1 of 2 PageID 91



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

SHAWNDRA FAISON,

       Plaintiff,

v.                                                 Case No: 8:18-cv-01532-MSS-AEP

GINNY’S, INC.

      Defendant.
_____________________________/


      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW Plaintiff, SHAWNDRA FAISON (“Plaintiff”) and Defendant,

GINNY’S, INC. (“Defendant”), by and through the undersigned counsel, hereby stipulate

pursuant to Fed. R. Civ. P. 41 and agree that Plaintiff’s cause against Defendant should be

dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

       Respectfully submitted this November 7, 2018.

/s/ Kaelyn Steinkraus                             /s/ Zachary S. Foster
Kaelyn Steinkraus, Esq.                           Zachary S. Foster, Esq.
FBN: 125132                                       FBN: 111980
kaelyn@zieglerlawoffice.com                       zachary.foster@quarles.com
Michael A. Ziegler, Esq.                          Quarles & Brady, LLP
FBN: 74864                                        101 E. Kennedy Blvd., Ste. 3400
mike@zieglerlawoffice.com                         Tampa, FL 33602
Law Office of Michael A. Ziegler, PL              (Tel) 813-387-0300
13575 58th St. N., Suite 129                      (Fax) 813-387-1800
Clearwater FL 33760
(Tel) 727-538-4188
(Fax) 727-362-4778
Case 8:18-cv-01532-MSS-AEP Document 18 Filed 11/07/18 Page 2 of 2 PageID 92




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of November, 2018, I electronically filed a true

and correct copy of the foregoing with the Clerk of the Court using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.


                                                       /s/ Kaelyn Steinkraus
                                                       Kaelyn Steinkraus, Esq.
                                                       Florida Bar No. 125132
